 



EXHIBIT 10.12

            OPTION CERTIFICATE NO:
                       
 
     

STOCK OPTION AGREEMENT
OF
SILICON MOUNTAIN MEMORY INCORPORATED
     Silicon Mountain Memory Incorporated, (the “Company”), desiring to afford
an opportunity to the Option Holder named below to purchase certain shares of
the Company’s common stock, $.01 (one cent) par value, to provide the Option
Holder with an added incentive as an employee of the Company, hereby grants to
the Option Holder, and the Option Holder hereby accepts, an option to purchase
the number of such shares specified below, during a term ending at midnight
(prevailing local time at the Company’s principal offices) on the expiration
date of this Option specified below (“Option Period”), at the option exercise
price specified below, which is the Fair Market Value per share of the Company
common shares on the date of this Agreement, subject to and upon the following
terms and conditions:

  1.   IDENTIFYING PROVISIONS:

               As used in this Option Agreement, the following terms shall have
the following respective meanings:

  a.   Option Holder:     b.   Date of Grant:     c.   Number of Shares
Optioned:     d.   Option Exercise Price Per Share:     e.   Expiration Date:

CHECK ONE:

  o   This Option is intended to be and shall be treated as an incentive stock
option under Section 422 of the Internal Revenue Code.     o   This Option is
not intended to be and shall not be treated as an incentive stock option under
Section 422 of the Internal Revenue Code.

Form of Stock Option Agreement for 2003 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



  2.   VESTING SCHEDULE AND FORFEITURE         This Option shall become
exercisable in installments as follows:     3.   RESTRICTIONS ON TRANSFERABILITY
OF OPTION

               This Option may not be assigned or transferred by the Option
Holder other than by will or the laws of descent and distribution and may be
exercised during the Option Holder’s lifetime only by the Option Holder or the
Option Holder’s guardian or legal representative. Except as otherwise provided
herein, the Option and all rights granted under this Agreement shall not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise), and shall not be subject to execution, levy, garnishment,
attachment, pledge, bankruptcy, or similar process. Upon any such attempt to
transfer, assign, pledge, hypothecate, or otherwise dispose of such option or of
such rights contrary to the provisions in this Agreement, or upon the levy of
any attachment or similar process upon such rights, such Option and such rights
shall immediately become null and void.

  4.   REQUIREMENTS BY LAW

               By accepting this Option, the Option Holder represents and agrees
for himself or herself and his or her transferees by will or the laws of descent
and distribution that, unless a registration statement under the Securities Act
of 1933 is in effect as to shares purchased upon any exercise of this Option,
(a) any and all shares so purchased shall be acquired for his or her personal
account and not with a view to or for sale in connection with any distribution,
and (b) each notice of the exercise of any portion of this Option shall be
accompanied by a representation and warranty in writing, signed by the person
entitled to exercise the same, that the shares are being so acquired in good
faith for his or her personal account and not with a view to or for sale in
connection with any distribution.
               No certificate or certificates for shares of stock purchased upon
exercise of this Option shall be issued or delivered unless and until, in the
opinion of legal counsel for the Company, such securities may be issued and
delivered without causing the Company to be in violation of or incur any
liability under any federal, state or other securities law or any other
requirement of law or of any regulatory body having jurisdiction over the
Company.

  5.   STOCK TRANSFER RESTRICTION AGREEMENT

               By accepting this Option, the Option Holder represents and agrees
for himself or herself, and his or her transferees by will or the laws of
descent and distribution, that no
Form of Stock Option Agreement for 2003 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



certificate or certificates for Shares of Stock purchased upon exercise of this
Option shall be issued or delivered unless and until the Option Holder agrees to
and executes any and all Stock Transfer Restriction Agreements which the Company
then requires, and further complies with all the provisions and requirements
thereof.

  6.   STOCK OPTION PLAN

     This Option is subject to, and the Company and the Option Holder agrees to
be bound by, all of the terms and conditions of the Company’s 2003 Equity
Incentive Plan under which this Option was granted, as the same may have been
amended from time to time in accordance with its terms, provided that no such
amendment shall deprive the Option Holder, without the Option Holder’s consent,
of this Option or of any rights hereunder. Pursuant to said plan, the Board of
Directors of the Company or its Committee established for such purposes is
vested with conclusive authority to interpret and construe the Plan and this
Option, and is authorized to adopt rules and regulations for carrying out the
Plan. A copy of the Plan in its present form is attached hereto, incorporated
herein, and available for inspection during business hours by the Option Holder
or other persons entitled to exercise this Option at the Company’s principal
office.

  7.   NOTICES

               Any notice to be given to the Company shall be addressed to the
Company in care of its Secretary at its principal office, and to corporate
counsel, Alan Talesnick, PATTON & BOGGS, 1801 California St, Denver, Colorado
80202, and any notice to be given to the Option Holder shall be addressed to the
Option Holder at the address set forth beneath the Option Holder’s signature
hereto or at such other address as the Option Holder may hereafter designate in
writing to the Company. Any such notice shall be deemed duly given when enclosed
in a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified, and deposited, postage and registry or certification fees prepaid, in
a post office or branch post office regularly maintained by the United States
Postal Service.

  8.   RULES OF CONSTRUCTION

               This Agreement has been executed and delivered by the Company in
Colorado and shall be construed and enforced in accordance with the laws of said
State, other than any choice of law rules calling for the application of laws of
another jurisdiction. Should there be any inconsistency or discrepancy between
the provisions of this Option and the terms and conditions of the Company’s 2003
Equity Incentive Plan under which this Option is granted, the provisions in the
Plan shall govern and prevail. The receipt of this Option does not give the
Option Holder any right to continue employment by the Company or a subsidiary
for any period, nor shall the granting of this Option or the issuance of shares
on exercise thereof give the Company or any subsidiary any right to the
continued services of the Option Holder for any period.
Form of Stock Option Agreement for 2003 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has granted this Option on the date of
grant specified above.
SILICON MOUNTAIN MEMORY INCORPORATED

     
By:
   
 
  President

Corporate Seal
Attest:
Secretary

 
OPTION HOLDER
 
 
 
 

Form of Stock Option Agreement for 2003 Equity Incentive Plan

 